Citation Nr: 0515682	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as heartburn.

3.  Entitlement to service connection for leg cramps.

4.  Entitlement to a disability rating in excess of 40 
percent for lumbosacral strain.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from June 1987 to April 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Thereafter, the claims file was 
transferred to the RO in Los Angeles, California.  
Subsequently, the claims file was again transferred back to 
Columbia, South Carolina.

The issue of whether the veteran has submitted new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record linking 
the veteran's current GERD to his service or any incident 
therein; nor does the evidence indicate the onset of such 
disability within one year of the veteran's discharge from 
service.

2.  There is no competent medical evidence of record linking 
the veteran's current disability manifested by leg cramps to 
his service or any incident therein; nor does the evidence 
link the current disability to his service-connected back 
disability.

3.  Neither the former criteria for evaluating back 
disabilities, in effect when the veteran filed his claim for 
an increased disability rating, nor the revised criteria, 
which became effective September 23, 2002 and August 27, 
2003, are more favorable to the veteran's claim.

4.  The veteran's service-connected lumbosacral strain is 
manifested by subjective complaints of pain, limitation of 
motion and intermittent radiculopathy, with objective 
evidence of paravertebral tenderness and spasm and severe 
limitation of motion without evidence of any associated 
weakness or functional loss; there is evidence of no more 
than mild intervertebral disc syndrome.

5.  The veteran's service-connected lumbosacral strain is 
manifest by forward flexion of the thoracolumbar spine to at 
least 30 degrees; there is no objective evidence of favorable 
ankylosis of the entire thoracolumbar spine; nor evidence of 
incapacitating episodes of intervertebral disc syndrome 
during the past 12 months.  


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service 
and may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  A disability manifested by leg cramps was not incurred in 
or aggravated by active service and is not proximately due to 
or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2004).

3.  The criteria for a disability rating in excess of 40 
percent for lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2001 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in January 2002 and supplemental statements of the case 
in April 2002, April 2004, and November 2004, which notified 
him of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In August 2001, prior to the October 2001 rating decision, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection for GERD and leg cramps, and his claim 
for a higher disability rating for lumbosacral strain, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  In this respect, 
the Board notes that the letter informed the veteran that he 
could send any information describing additional evidence he 
wanted VA to obtain, or he could send such evidence directly 
to VA.  Although the letter did not specifically state the 
veteran could submit any evidence in his possession, it did 
state that he could tell VA about any additional information 
or evidence that he wanted VA to get for him.  Thus, the 
discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  At this stage of the 
appeal, no further notice is needed to comply with the VCAA, 
and the Board finds that any failure to provide the veteran 
with VCAA notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records, VA examination reports and treatment 
records.  The veteran has not indicated that there are any 
additional obtainable records with regard to these claims.  
The Board consequently finds that VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.  

The Board notes that the RO has not obtained a medical 
examination or opinion concerning the veteran's GERD and 
disability manifested by leg cramps.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, as discussed in 
detail below, the evidence of record is insufficient to 
trigger this type of assistance from VA.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service Connection

Factual Background

The veteran's service medical records show no relevant 
complaints, findings or diagnoses associated with leg cramps 
or GERD.  In a March 1995 medical history report, the veteran 
specifically denied any stomach trouble, frequent indigestion 
or cramps in his legs.  The accompanying separation 
examination report shows that clinical evaluations of his 
lower extremities and abdomen were normal.  

During a June 1995 VA general medical examination, the 
veteran had no relevant complaints.  He gave a history of 
occasional alternating anterior thigh pain which he 
associated with his service-connected back pain.  The 
examination results were somewhat inconsistent, as the 
Lasegue's sign was equivocal, reproducing back pain but not 
leg pain.

VA treatment records, dating from May 1995 to June 2003, show 
the veteran initially complained of heartburn and leg cramps 
in December 1999.  He reported leg cramps of six months' 
duration in February 2000.  A March 2000 treatment record 
indicates that the veteran's leg cramps did not appear to be 
directly related to his low back pain.  Subsequent records 
show ongoing treatment for diagnosed GERD.  A February 2001 
upper GI series shows impressions of a small sliding hiatal 
hernia with gastroesophageal reflux; nodular thickening of 
the mucosal folds at the distal esophagus suggesting reflux 
esophagitis and mild duodenitis or scarring and deformity 
secondary to chronic peptic ulcer disease.  


Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including peptic ulcer disease).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his claimed 
disabilities.  While the evidence reveals that he currently 
suffers from GERD, the competent, probative evidence of 
record does not indicate that his disability is the result of 
his service or any incident in service.  The first record of 
treatment for GERD was in 1999 almost 6 years after his 
discharge.  This evidence is not supportive of the veteran's 
claim, as it does not link his current GERD to service or any 
incident therein.  Likewise, although the February 2001 upper 
GI series first shows evidence of chronic peptic ulcer 
disease, it is almost 6 years after the veteran's discharge 
from service.  There is no indication that the veteran 
developed peptic ulcer disease within one year of his 
discharge from service and there is no current diagnosis of 
such.  While the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Service connection is not 
in order in the absence of any residuals or evidence of a 
disability currently.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

While the veteran believes he currently has GERD as a result 
of his service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for GERD must 
be denied.

Likewise, reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is also against the 
claim of entitlement to service connection for a disability 
characterized by leg cramps.  Initially, although there is 
current evidence of leg cramps, there is no competent medical 
evidence etiologically linking his current disability to his 
service.  Neither is there any competent medical evidence 
etiologically linking his leg cramps to his service-connected 
lumbosacral strain.  In fact, a March 2000 treatment record 
opines that the veteran's leg cramps were not directly 
related to the veteran's back complaints.  While the veteran 
believes he currently has leg cramps as a result of service 
or his service-connected lumbosacral strain, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claim for service connection for leg 
cramps must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Increased Evaluation

Factual Background

A July 1995 rating decision granted service connection for a 
lumbosacral strain and assigned a 10 percent disability 
rating.  A May 1996 rating decision increased the veteran's 
disability rating for his lumbosacral strain to 40 percent.  

In April 2001, the veteran submitted the current claim for an 
increased disability rating for his lumbosacral strain.  

VA treatment records, dating from March 2000 to March 2001, 
show consistent treatment for complaints of chronic back 
pain.  A March 2000 physical therapy consultation notes the 
veteran complained of back pain which he rated as 10/10, with 
10 being the most severe pain.  He also complained of 
bilateral aching and throbbing in his legs with leg cramps.  
A December 2000 progress note shows the veteran complained of 
low back pain that had worsened since his inability to take 
non-steroidal anti-inflammatory drugs.  He reported the pain 
went into his anterior thighs, but denied sciatic pain.  He 
also complained of some leaking of urine and nocturia 
occurring once a night.  Examination of his lumbosacral spine 
revealed significant paravertebral muscle spasm.  His back 
was tender to palpation.  Straight leg raising testing was 
negative.  A January 2001 physical therapy note shows that 
the veteran reported that using a TENS unit was of minimal 
benefit.  He was observed to have a poor sitting posture, 
guarded movement and facial grimacing.  At that time he 
refused to participate in active therapeutic strategies.  A 
March 2001 treatment record indicates that Tylenol 3 
controlled his chronic low back pain.  

An August 2001 VA orthopedic examination report shows that 
the veteran complained of chronic low back pain, with 
associated chronic burning pain in the buttock and upper 
thigh pain.  He denied any history of an acute injury and 
took Tylenol 3 to relieve his pain.  The veteran reported 
being awakened at night by pain in his buttocks and back that 
radiated up his back.  He did not use any assistive devices.  
The examiner observed that the veteran had poor compliance 
and effort during the examination.  He stated that he was 
unable to bend forward or backwards to any degree and refused 
to do so.  He had 4/4 positive Waddell signs and was 
hypersensitive to light touch in the back in a non-dermatomal 
distribution.  Strength was 5/5 in the muscles of both lower 
extremities, with early give-way on repeated examination.  
The veteran was easily distracted with the examination.  X-
ray studies of the lumbosacral spine revealed findings 
suggestive of uniform sclerosis of the vertebral column 
compatible with an infiltrative disorder.  The disc spacings 
were preserved and there was no evidence of subluxation or 
fracture.  The assessment was complaints of mechanical low 
back pain with symptom overlay.

VA treatment records, dating from September 2001 to June 
2003, show ongoing treatment for chronic low back pain.  
Physical examination in October 2001 revealed mild vertebral 
tenderness of the lumbosacral spine with paraspinal muscle 
tenderness.  The veteran was observed to have a normal gait.  
In November 2001, he complained of low back pain radiating 
into both legs and that the pain awakened him at night.  He 
denied incontinence of either urine or stools.  He was given 
Percocet for control of his pain.  In June 2002, the veteran 
described his low back pain level as being 5/10 and described 
it as being "knotty pain" that radiated into both legs with 
a needle-like sensation.  Examination revealed muscle 
strength of 4/5 in both lower extremities with deep tendon 
reflexes intact bilaterally.  He was unable to walk on his 
toes or heels because of back pain.  A March 2003 treatment 
record notes the veteran was seen for follow-up for his back 
pain.  Examination of his back revealed decreased range of 
motion in all directions with no point tenderness.  There was 
muscular spasm at the L2-3 level.  The assessment was low 
back pain likely secondary to muscular spasm.  It was noted 
that the veteran was doing well on Tolmetin and Balcofen.  An 
April 2003 treatment record indicates that the veteran's back 
pain was improving and that his current medications were 
somewhat helpful.  Aquatic therapy was recommended to relieve 
some of the muscle tightness.  That same month the veteran 
was referred for fitting and issuance of a single point cane.  
April 2003 X-ray studies of the lumbosacral spine revealed no 
evidence of fracture or loss of alignment.  The disc spaces 
were normal and there was no evidence of degenerative 
changes.  The study was evaluated as normal.  Another April 
2003 treatment record shows that the veteran underwent a 
sacroiliac joint injection.  May 2003 treatment records show 
that the injection relieved pain immediately afterwards, but 
that the veteran engaged in more vigorous activity and 
continued to have pain which he assessed as being on a level 
of 6/10.  

A February 2004 VA orthopedic examination report notes that 
the veteran's claims file was reviewed prior to the 
examination.  The veteran gave a history of chronic back pain 
since service without a history of acute injury.  He denied 
any bowel or bladder symptoms.  He also complained of night 
awakenings and difficulty with lifting or standing for 
prolonged periods of time.  He also reported that he had a 
sitting intolerance of 20 minutes; however the examiner 
observed that he did not appear to be aggravated while 
sitting and talking during the examination.  Physical 
examination revealed 4/4 Waddell signs.  Forward flexion was 
to 95 degrees while seated, and to 30 degrees while standing.  
The veteran made no effort to laterally bend or extend.  The 
examiner noted that the veteran showed symptom overlay.  
Straight leg testing was negative in the seated and supine 
positions.  Muscle strength was 5/5 in all major musculature 
groups.  The veteran was able to heel-and-toe walk, and to 
squat and rise without difficulty.  The assessment was 
subjective complaints of lumbar spine pain with significant 
symptom overlay and no evidence of mechanical and/or 
functional loss.  The examiner opined that the veteran showed 
poor effort with focus physical examination; however, when 
distracted, showed no evidence of weakness, dermatomal 
sensory changes and/or reflex changes.  

Analysis

The veteran contends that he is entitled to a higher 
disability rating for his service-connected low back 
disorder.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of this appeal, VA revised the criteria for 
evaluating back disorders.  Initially, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The newly enacted provisions of this section 
allow for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  In addition, 
effective September 26, 2003, further changes have been made 
to the remaining criteria for evaluating spinal disorders.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now to be separately evaluated.  These 
changes are listed under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome). 

The April 2004 supplemental statement of the case indicates 
that the RO has considered both the old and new regulations 
in making its determination.  The Board finds that its 
consideration of both the new and old criteria is therefore 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's service-connected lumbosacral strain is 
currently evaluated as 40 percent disabling under the 
provisions 38 C.F.R. § 4.71a, Diagnostic Code 5295, in effect 
at the time he filed his claim.  Pursuant to Diagnostic Code 
5295, 40 percent is the maximum evaluation provided for 
lumbosacral strain.

The old criteria under the provisions of Diagnostic Code 5295 
provide a 40 percent rating for severe lumbosacral strain, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is severe, a rating 
of 40 percent is warranted.  Again, this is the maximum 
evaluation provided for limitation of motion of the lumbar 
spine.  

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Severe symptoms of 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the veteran has consistently 
complained of low back pain and resulting functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, he 
is currently rated at the maximum level under the old 
criteria for both lumbosacral strain and limitation of 
motion.  Moreover, to warrant a higher disability rating 
under the revised criteria, the evidence would need to show 
unfavorable ankylosis of the thoracolumbar spine or the 
entire spine.   The competent medical evidence does not 
contain objective findings indicating favorable or 
unfavorable ankylosis of the veteran's spine.  In considering 
whether the veteran sustained any additional functional loss 
as a result of his low back disability under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the Board again 
notes that vast majority of the VA treatment records and the 
August 2001 and February 2004 VA examination reports do not 
indicate any objective evidence of any more than mild 
functional loss due to pain, despite the veteran's 
complaints.  Although both the August 2001 and the February 
2004 VA examination reports note the veteran's complaints of 
pain, he refused to attempt range of motion testing at the 
August 2001 examination and accomplished 30 degrees of 
flexion while standing at the time of the February 2004 
examination.  Moreover, the February 2004 examiner opined 
that the veteran showed poor effort and that there was 
significant symptom overlay.  The examiner further opined 
that there was no evidence of weakness, dermatomal sensory 
changes or functional loss.  Likewise, there is no objective 
evidence of flare-ups at the time of his VA examinations.  
The Board finds that the current disability rating of 40 
percent adequately considers and encompasses any limitation 
of motion due to pain or any associated functional loss.  38 
C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.

With respect to the "old" criteria, the Board notes that 
the veteran is receiving the maximal disability rating under 
the criteria for both limitation of motion and for severe 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295.

In regard to the evaluation of intervertebral disc disease 
under the "old" criteria found at Diagnostic Code 5293, 
although the treatment records show some evidence of possible 
sciatic pain and evidence of paravertebral muscle spasm, 
there is no objective evidence of recurring attacks of 
intervertebral disc syndrome.  Further, X-ray studies 
conducted throughout the pendency of this appeal, 
consistently show no evidence of disc disease in the 
lumbosacral spine.  Therefore Board finds that a thorough 
review of the symptomatology noted in the medical records 
does not support a finding of pronounced symptoms of 
intervertebral disc syndrome necessary under Diagnostic Code 
5293 for the a higher rating of 60 percent.

With respect to the "new" criteria, the Board finds that 
the competent medical evidence does not reflect that the 
service-connected low back disorder is manifest by 
unfavorable ankylosis of the thoracolumbar spine or of the 
entire spine.  Consequently, the veteran is not entitled to a 
rating in excess of 40 percent under the "new" schedular 
criteria for evaluating spine disorders pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Regarding the "new" criteria found at the Formula for 
Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's service-connected low back 
disorder is manifest by incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Therefore, assuming that the 
veteran has intervertebral disc disease, his symptoms do not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent under this Formula.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular evaluation in excess of 40 percent for his 
service-connected lumbosacral strain under the "old" or the 
"new" rating codes, even when taking into consideration his 
complaints of low back pain and intermittent radiculopathy 
and the objective evidence of paravertebral spasms, muscle 
tenderness and severely limited range of motion.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

Service connection for GERD is denied.

Service connection for a disability manifested by leg cramps 
is denied.

A disability rating in excess of 40 percent for lumbosacral 
strain is denied.




REMAND

Evidence of record indicates that the veteran was issued 
hearing aids at the VA Medical Center (VAMC) in Sepulveda, 
California, sometime in November or December 2002, based on 
auditory brainstem evoked response audiometry testing.  
However, the relevant test results have not been associated 
with the claims file.  As these records are pertinent to the 
veteran's attempt to reopen his claim for service connection 
for bilateral hearing loss and are within the control of VA, 
they should be obtained and associated with the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his claimed hearing loss.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All records for treatment in the 
VA Medical Centers in Sepulveda, 
California, dated from November 2002 to 
the present, particularly the results of 
any auditory brainstem audiometry testing 
or any other testing for hearing loss 
upon which the December 2002 issuance of 
hearing aids to the veteran was 
predicated on, should also be obtained.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
this claim.  The RO must provide adequate 
reasons and bases for its determination, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file are returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


